IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,446 & AP-75,447


EX PARTE CARL RAY SIMPSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NOS. CR-02K-160 & CR-03K-170 IN THE 
222ND JUDICIAL DISTRICT COURT OF DEAF SMITH COUNTY


 Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq..  Applicant pleaded guilty
to two felony offenses of possession of a controlled substance with intent to deliver, and
punishment was assessed at two concurrent eighteen year terms of confinement.  No direct
appeal was taken.
	Applicant contends that his plea was not knowingly and voluntarily entered because
he was advised by trial counsel that, if he pleaded guilty, this sentence would run
concurrently with Applicant's federal sentence.  The trial court has entered findings of fact
and conclusions of law, recommending that this Court grant relief.
	Habeas corpus relief is granted.  We set aside the judgment in causes CR-02K-160 and
CR-03K-170 in the 222nd Judicial District Court of Deaf Smith County and remand Applicant to
the Deaf Smith County Sheriff to answer the charges against him.  Copies of this opinion shall be
sent to the Texas Board of Pardons and Paroles as well as the Texas Department of Criminal Justice,
Correctional Institutions and Parole Divisions.
DO NOT PUBLISH
DELIVERED: June 21, 2006